Citation Nr: 1706548	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In December 2016, the Board found a discrepancy with the Veteran's representation and mailed a letter requesting clarification.  He responded later that month and indicated that he wishes to pursue his appeal pro se.  


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed, and is not shown to have been exposed to herbicide agents in service.

2.  Diabetes mellitus was not shown in service or for many years thereafter; and the preponderance of the evidence fails to establish that the Veteran's diagnosed diabetes mellitus is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2016).

The duty to notify has been met.  See November 2010 VCAA Letter.  The Veteran, has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, service treatment records are of record.  Identified private treatment records have been obtained as well.  The Board is unaware of any outstanding evidence.

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As described more fully below, the outcome of this matter largely turns of the question of whether the Veteran was exposed to herbicide agents during his active service.  Such would trigger the presumption of service connection and render the need to afford the Veteran an examination for a nexus moot.  The record is also absent any medical or lay evidence that the Veteran's diabetes mellitus had its onset in service or within a year of discharge or that it is otherwise etiologically related to active service outside the assertion of exposure to herbicide agents.  indicates that diabetes mellitus had its onset years after service separation.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As such, a VA examination is not necessary. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), where the veteran asserts entitlement to service connection for a chronic condition (i.e. diabetes mellitus), but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309 (a) (2016).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. §  3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).  Diabetes mellitus is included in this list.  38 C.F.R. § 3.309 (e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  

Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307 (a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

Analysis

The Veteran's DD 214 indicates that he served aboard the USS Enterprise with a MOS as an electronic equipment repairman and was awarded a National Defense Service Medal.  Further, the Veteran's service treatment records (STRs) show that he received treatment while stationed on the USS Oriskany.  However, there are no decorations or medals which indicate that he served within the territorial borders of Vietnam and he has not contended so.  Therefore, while there is no indication that the Veteran was presumptively exposed to herbicide agents by being on the ground in Vietnam, the Board's consideration is limited to whether exposure occurred aboard the USS Enterprise or USS Oriskany. 

Service on a deep-water vessel off the shores of Vietnam is generally not considered service in Vietnam.  However, the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).   In response to the Gray decision, VA revised its adjudication procedures manual, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  

While the distinction between inland and offshore waters is important to consider, the Veteran has not contended that he or the USS Enterprise and USS Oriskany traveled inland.  Further, VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307  and 3.309.  Neither ship is listed as one of the vessels specifically recognized as having conducted "brown water" operations in Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.  

There is no evidence indicating that the Veteran traveled inland or was otherwise in Vietnam.  He is thereby not entitled to the legal presumption of herbicide exposure.  See 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran does not argue the contrary.  Rather, he contends that he was exposed to herbicide agents by reason of his military occupational specialty (MOS) as an aviation storekeeper.  He states that he supplied parts to aircraft going in and out of Vietnam.  See September 2010 Application for Compensation and Pension.  He further asserts that as an aviation storekeeper in the Philippines he transported barrels of Agent Orange.  See October 2012 Statement in Support of Claim and October 2012 Correspondence.  

To the extent the Veteran contends he was exposed to Agent Orange by way of contact with aircraft that flew missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.10(q).  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to assume herbicides covered every aircraft and piece of equipment associated with Vietnam.  VA is not aware of any studies that show harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.  

Furthermore, although the Veteran contends that he transported barrels of Agent Orange in the Philippines, the Board acknowledges that the Philippines is not listed as a country associated with herbicide agent (including Agent Orange) testing and storage outside Vietnam, as provided by the Department of Defense (DoD).  See DoD Herbicide Tests and Storage Outside Vietnam.  Additionally, the Personnel Information Exchange System (PIES) responded to a request from the RO for any documents showing that the Veteran was exposed to herbicides and indicated that there were no records of exposure to herbicides.  See April 2011 Request for Information.

Based on the foregoing, the Board finds that the Veteran's proposed theories regarding his exposure to Agent Orange are not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent competent and credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, there is no basis for direct service connection due to herbicide exposure.


 

In short, the Board finds that the record is devoid of credible evidence, which may indicate the Veteran was exposed to herbicide agents during service.  The Veteran's service treatment and personnel records contain no indication of Agent Orange exposure; and official service department records contain no documentation of testing, transporting, storage or use of herbicide agents in the Philippines.  The preponderance of the evidence is against a finding of in-service exposure to an herbicide agent.

While the Veteran has not establish service connection for diabetes mellitus based upon herbicide agent exposure, direct service connection can also be established by showing that diabetes mellitus was otherwise incurred in or aggravated by service.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Nevertheless, there is no probative evidence of a nexus between the Veteran's military service and the development of diabetes mellitus.  The disease did not manifest during service and the evidence indicates it was first diagnosed in November 2004, approximately 27 years after the Veteran separated from service.  See St. Charles Community Health Center records.  As such, the preponderance of the evidence is against a finding of service connection for diabetes mellitus on a direct basis. 

The Board has also considered whether the Veteran is entitled to presumptive service connection based on diabetes mellitus as a chronic disease or service connection based on continuity of symptomatology.  However, STRs are entirely negative for any complaints, findings or diagnosis relating to diabetes mellitus.  In pertinent part, the Veteran's April 1973 enlistment and May 1977 separation examinations revealed normal findings.  Further, as indicated above, diabetes mellitus was diagnosed 27 years after the Veteran separated from service.  See St. Charles Community Health Center records.  As such, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303 (b), 3.309.  Therefore, the Veteran is not entitled service connection based on the presumptions in favor of chronic diseases or on the basis of continuity of symptomatology. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. A . § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for diabetes mellitus, to include as due to herbicide agent exposure, is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


